Citation Nr: 0719381	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  06-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had qualifying active service from December 1941 
to September 1942, and from March 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated August 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.	The primary cause of the veteran's death was cardio-
respiratory arrest.    

2.	The contributing cause of the veteran's death was 
hepatocellular carcinoma with secondary anemia.      
 
3.	The record demonstrates that the veteran served as a 
prisoner of war (POW).

4.	The veteran's primary cause of death relates to service.      


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
1318 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.		Veterans Claims Assistance Act of 2000

In light of the full grant of benefits sought on appeal in 
this decision with respect to the issue that follows, the 
Board will dispense with a discussion of the RO's compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

II.	The Merits of the Claim for Service Connection for 
Cause of the Veteran's Death

The appellant claims entitlement to service connection for 
the cause of her spouse's death.  For the reasons set forth 
below, the Board agrees with her claim.  

Service connection for cause of a veteran's death will be 
found when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

The evidence of record shows that the veteran died on July 
[redacted], 2000 of cardio-respiratory arrest.  The evidence also 
shows that the veteran served as a POW during World War II 
while fighting with US forces in the Republic of the 
Philippines.  Specifically, service records show that the 
veteran served in a POW camp in Capas, Tarlac from April to 
September 1942.  

If a veteran is a former prisoner of war, certain diseases, 
including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia), shall be service 
connected if manifest to a compensable degree at any time 
after discharge or release from active service even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307, 3.309(c).  It is significant to note that the list 
of diseases under 38 C.F.R. § 3.309(c) was expanded, 
effective October 7, 2004, to include atherosclerotic heart 
disease or hypertensive vascular disease and their 
complications.  See 69 Fed. Reg. 60083-60090 (2004).

In this matter, VA and private medical records detail the 
extensive heart disease the veteran had prior to his death.  
In fact, a July 2000 VA compensation examination report 
specifically found the veteran with atherosclerotic heart 
disease.  Based on this medical evidence showing a disease 
for which presumptive service connection is warranted, and 
the evidence of record showing the veteran's status as a 
former POW, service connection for cause of the veteran's 
death is warranted here.  See 38 C.F.R. § 3.309(c).  It is 
true that the designation of cardio-pulmonary arrest as a 
cause of death may have less than dispositive probative value 
because of is nonspecific nature.  Nevertheless, a 
cardiovascular event or events caused death according to the 
death certificate-a fact that has not been rebutted.  It is 
clearly the case that the veteran had cardiovascular disease 
which, as a matter of law, was due to his military service.  
Accordingly, with resolution of reasonable doubt and  
notwithstanding the ambiguity in the record, the veteran's 
death is attributable to service. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


